           Case 1:19-cv-11276-RGS Document 45 Filed 12/12/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


Uniloc 2017 LLC

               Plaintiff

      v.                                              Civil Action No. 19-11276-RGS

Akamai Technologies, Inc.

               Defendants


                                ORDER OF DISMISSAL

                                  December 12, 2019


STEARNS, D.J.

      In accordance with the Court’s Electronic Order [Dkt # 44] issued on December

12, 2019, it is ORDERED that the above-entitled action be, and hereby is, dismissed with

prejudice.



                                                            By the Court,

                                                            /s/ Arnold Pacho
                                                            Deputy Clerk
